EXECUTION VERSION
AMENDED AND RESTATED SECOND LIEN INTELLECTUAL PROPERTY
SECURITY AGREEMENT
          This AMENDED AND RESTATED SECOND LIEN INTELLECTUAL PROPERTY SECURITY
AGREEMENT (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amended and Restated IP Security Agreement”) dated
October 5, 2009, is made by Pregis Corporation (the “Company”) and the Persons
listed on the signature pages hereof (collectively, the “Grantors”) in favor of
The Bank of New York Mellon Trust Company N.A. (as successor to The Bank of New
York), as collateral agent (the “Collateral Agent”) for the Trustee and Holders
(each as defined in the Indenture referred to below).
          WHEREAS, the Company has issued certain senior secured floating rate
notes (the “Original Notes”) pursuant to the Indenture dated October 12, 2005
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Indenture”) among the Company, the other grantors, the guarantors
party thereto, the Collateral Agent, and Grant Thornton, as successor to RSM
Robson Rhodes LLP, as Irish Paying Agent.
          WHEREAS, as a condition precedent to the issuance of notes under the
Indenture, each Grantor has executed and delivered that certain Second Lien
Security Agreement dated October 12, 2005 made by the Grantors to the Collateral
Agent (as amended by that certain Amendment No. 1 dated as of the date hereof,
and as further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”; terms defined in the Security
Agreement and not otherwise defined herein are used herein as defined in the
Security Agreement), under the terms of which the Grantors have granted to the
Collateral Agent for the benefit of the Trustee and the ratable benefit of the
Holders, a security interest in, among other property, certain intellectual
property of the Grantors;
          WHEREAS, as a condition of the Security Agreement, the Grantors have
executed that certain Second Lien Intellectual Property Security Agreement (the
“IP Security Agreement”) for recording with the U.S. Patent and Trademark
Office, the United States Copyright Office and other governmental authorities;
          WHEREAS, the Company now intends to issue additional senior secured
floating rate notes under the Indenture in an aggregate principal amount of
Euros which as of the date hereof is approximately equivalent to €125,000,000
(the “Additional Floating Rate Notes”), which Additional Floating Rate Notes
shall be secured by the Collateral (as defined below) on a second priority basis
on the same terms and conditions set forth in the Security Agreement and the
other Note Documents as the Original Notes.
          WHEREAS, the IP Security Agreement was recorded with the United States
Patent and Trademark Office on reel 016700 frame 0007 and on reel 03183 frame
0450 on October 28, 2005;
          WHEREAS, the Grantors and the Collateral Agent have now agreed to
amend and restate the IP Security Agreement so that the Grantors may grant the
Collateral Agent a security interest in, to and under all of the Grantors’
right, title and interest in and to the
Pregis Amended and Restated Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Collateral (as defined below) solely in connection with the security interest
granted pursuant to the Security Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees
that the IP Security Agreement is amended and restated as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent for the benefit of the Trustee and the ratable benefit of the
Holders a security interest in all of such Grantor’s right, title and interest
in and to the following (the “Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
          SECTION 2. Security for Obligations. This Amended and Restated IP
Security Agreement secures, in the case of each Grantor, the payment of all
Obligations of such Grantor now or hereafter existing under the Note Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Amended and Restated IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor to any Holder under
the Note Documents but for the fact that they are unenforceable or not
Pregis Amended and Restated Intellectual Property Security Agreement

2



--------------------------------------------------------------------------------



 



EXECUTION VERSION
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Grantor.
          SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this Amended and
Restated IP Security Agreement.
          SECTION 4. Execution in Counterparts. This Amended and Restated IP
Security Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          SECTION 5. Grants, Rights and Remedies. This Amended and Restated IP
Security Agreement has been entered into in conjunction with the provisions of
the Security Agreement. Each Grantor does hereby acknowledge and confirm that
the grant of the security interest hereunder to, and the rights and remedies of,
the Collateral Agent with respect to the Collateral are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein.
          SECTION 6. Governing Law. This Amended and Restated IP Security
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.
Pregis Amended and Restated Intellectual Property Security Agreement

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this Amended and Restated
IP Security Agreement to be duly executed and delivered by its officer thereunto
duly authorized as of the date first above written.

                      PREGIS CORPORATION    
 
               
 
  By:   /s/ D. Keith LaVanway                   
 
      Name:   D. Keith LaVanway    
 
      Title:   Vice President, Chief Financial    
 
          Officer, Treasurer and Secretary    
 
                    Address for Notices:         1650 Lake Cook Road, Suite 400
        Deerfield, Illinois 60015    
 
                    PREGIS HOLDING II CORPORATION    
 
               
 
  By:   /s/ D. Keith LaVanway                   
 
      Name:   D. Keith LaVanway    
 
      Title:   Vice President, Chief Financial    
 
          Officer, Treasurer and Secretary    
 
                    Address for Notices:         1650 Lake Cook Road, Suite 400
        Deerfield, Illinois 60015    

Pregis Amended and Restated Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



                      PREGIS MANAGEMENT CORPORATION    
 
               
 
  By:   /s/ D. Keith LaVanway                   
 
      Name:   D. Keith LaVanway    
 
      Title:   Vice President, Chief Financial    
 
          Officer, Treasurer and Secretary    
 
                    Address for Notices:         1650 Lake Cook Road, Suite 400
        Deerfield, Illinois 60015    
 
                    PREGIS INNOVATIVE PACKAGING INC.    
 
               
 
  By:   /s/ D. Keith LaVanway                   
 
      Name:   D. Keith LaVanway    
 
      Title:   Vice President, Chief Financial    
 
          Officer, Treasurer and Secretary    
 
                    Address for Notices:         1650 Lake Cook Road, Suite 400
        Deerfield, Illinois 60015    
 
                    HEXACOMB CORPORATION    
 
               
 
  By:   /s/ D. Keith LaVanway                   
 
      Name:   D. Keith LaVanway    
 
      Title:   Vice President, Chief Financial    
 
          Officer, Treasurer and Secretary    
 
                    Address for Notices:         1650 Lake Cook Road, Suite 400
        Deerfield, Illinois 60015    

Pregis Amended and Restated Intellectual Property Security Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON
TRUST COMPANY N.A.,
as Collateral Agent
      By:   /s/ R. Tarnas        Name:   R. Tarnas        Title:   Vice
President     

Pregis Amended and Restated Intellectual Property Security Agreement

 